Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Amendment filed October 14, 2022 is acknowledged.
-	Claim(s) 1, 4 is/are amended
- 	Claim(s) 3 is/are canceled
-	Claim(s) 1-2, 4-17 is/are pending in the application.

This action is FINAL
Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 14, 2022 were filed after the mailing date of the office action on July 15, 2022.  Applicant filed two IDS having the same prior arts listed.  One IDS with the checkbox “A certification statement is not submitted herewith”.  Since no fee was paid as required by 37 CFR 1.97 (c), Examiner as not considered that particular submission.  The other submission, including the statement required by 37 CFR 1.97 (c), is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on October 14, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Publication No. 10732746 or U.S. Patent No. 11182005 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claim 14 including “a pad portion, wherein the first electrode is electrically connected to a first pad in the pad portion, wherein the second electrode is electrically connected to a second pad in the pad portion, wherein the third electrode is electrically connected to a third pad in the pad portion, and 6 wherein the first pad, the second pad, and the third pad are different pads” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites “The display device according to claim 6, further comprising: a pad portion, wherein the first electrode is electrically connected to a first pad in the pad portion, wherein the second electrode is electrically connected to a second pad in the pad portion, wherein the third electrode is electrically connected to a third pad in the pad portion, and 6 wherein the first pad, the second pad, and the third pad are different pads.”
Applicant’s disclosure mentions “pad portion” with respect to figure 2 which does not include a third electrode (see original specification page 23).  On page 29 mentions a pad portion with respect to figure 4, which includes a third electrode (see paragraph 0130 where “FIG. 4 illustrates a touch sensor according to some exemplary embodiments. For  the sake of convenience, the base substrate 110 and the pad portion 150 illustrated in FIG. 2 are 20 not illustrated in FIG. 4, but the sensing unit 100 of FIG. 4 may be formed on the base substrate 110. In FIG. 4, the configuration elements similar to or the same as those in FIGS. 1 to 3 are denoted by the same reference numerals or symbols, and a detailed description thereof will be omitted.”).  However, it is not clear which portion of Applicant’s original specification supports the recited features of claim 14.
Dependent claims 15-17 inherit the deficiencies of claim 14.
Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al, U.S. Patent Publication No. 2014/0253499 in view of Song et al, U.S. Patent Publication No. 20140367644, Na et al, U.S. Patent Publication No. 20160048248, Trend et al, U.S. Patent Publication No. 2013054996 and Namkung, U.S. Patent Publication No. 20160291780.
Consider claim 1, Lee teaches a display device comprising: a display panel (see Lee figures 17-19 and paragraphs 0088-0089 where display medium 1708 is an electrical excitation light material, the display panel is called electroluminescent display panel, which is for example a fluorescent electroluminescent display panel, optical excitation phosphor display panel, or a combination of these, and the electroluminescent display panel is electrically material containing organic material excitation light, inorganic material, or a combination of the above, and electro-luminescent material of molecules, including small molecules, polymers, or a combination of the above, however, the present disclosure is not limited thereto.)

a touch sensor comprising a plurality of electrodes (see Lee figure 1702 touch unit array figure 8, element 800 touch unit array) 

wherein the touch sensor comprises: a first electrode (see Lee figure 9, element 102 electrode pad) comprising a plurality of first electrode portions arranged in a first direction and including first openings, respectively (see Lee figure 9, element 102a electrode pad, figure 10A and paragraph 0074 where figure 10A illustrates one portion of the plurality of the first strip electrodes 102 and the plurality of the second strip electrodes 104 crossed to the plurality of the first strip electrodes 102 in FIG. 9. Where strip electrode 102 includes a plurality of electrode pads 102a), and 

at least one first bridge extended from one of the first electrode portions to adjacent one of the first electrode portions (see Lee figure 10A where each 102a element is connected to another 102a element along the y-axis); and 

a second electrode comprising a plurality of second electrode portions separated from the plurality of first electrode portions in the first openings, respectively (see Lee figure 9, element 106a electrode pad), and disposed on a same layer as the plurality of first electrode portions (see Lee figure 9, element 106a and paragraphs 0064-0066 where figures 6A-6C illustrate fabricating sequence of elements 102, 104, 106a illustrating that element 102a and 106a are formed on a same layer), and 

at least one second bridge extended from one of the second electrode portions to adjacent one of the second electrode portions (see Lee figure 9, element 906y), 

wherein a first portion of the at least one second bridge is disposed on a different layer from the plurality of first electrode portions and the plurality of second electrode portions (see Lee figure 9, element 906y, figure 10B, element 906y and paragraphs 0072-0074 specifically paragraph 0072 where electrode pads 106a are electrically isolated to the first electrode pads 102a and the second electrode pad 104a. and figure 6B, element 108 isolating part and paragraph 0065 where As illustrated in FIG. 6B, a plurality of isolating parts 108 are formed on the connecting part 104c and parts of the first electrode pads 102a and the second electrode pads 104a. Then, a connecting part 102c and a plurality of connecting part 106c are formed on the isolating part 108 to electrically connect adjacent first electrode pads 102 and four adjacent first electrode pads 102a.  For clearance of drawings of the present disclosure, the connecting part 102c, 104c, 106c and the isolating part 108 shown in aforementioned FIG. 6A to FIG. 6C are not repeatedly illustrated and labeled in other figures of the present disclosure.  Therefore at least a portion of the bridge which is formed on the isolating part is disposed on a different layer), 





Lee is silent regarding comprising a plurality of organic light emitting diodes and a thin film encapsulation layer covering the plurality of organic light emitting diodes.

In a related field of endeavor, Song teaches organic light emitting diodes and a thin film encapsulation layer covering the plurality of organic light emitting diodes so as to form an organic electroluminescence unit that is protected from humidity, oxygen and the like (see Song figures 4-7 , 300 upper module, 200 display module and paragraphs 0052, 0082 where upper module may include a touch sensor, figure 8, display device, element 23 encapsulation film and paragraphs 0044-0049, 0091-0109 where display apparatus may include a plurality of organic light-emitting devices OLEDs and a plurality of thin film transistors TRs that are separated or spaced apart from each other. The plurality of organic light-emitting devices OLEDs and the plurality of thin film transistors TRs may be formed on the flexible substrate 21 and encapsulation film 23 is to prevent the infiltration of air carrying humidity, oxygen, and the like, and may be formed to surround the upper surface and/or the side surfaces of the display panel 22.).

One of ordinary skill in the art would have been motivated to have modified Lee with the teachings of Song to have a thin film encapsulation layer covering organic light emitting diodes so as to form an organic electroluminescence unit that is protected from humidity, oxygen and the like using known techniques with predictable results.

Lee is silent regarding wherein each of the plurality of first electrode portions has a mesh shape including a plurality of first conductive fine lines, and wherein the at least one first bridge comprises at least one conductive fine line extended from the plurality of first conductive fine lines.  

In a related field of endeavor, touch sensors, Trend teaches that touch sensor electrodes may be formed of an area of conductive material forming a shape, such as for example a disc, square, rectangle, thin line, other suitable shape, or suitable combination of these where he conductive material of an electrode may occupy approximately 100% of the area of its shape or the conductive material of an electrode may occupy substantially less than 100% of the area of its shape. As an example and not by way of limitation, an electrode may be made of fine lines of metal or other conductive material (FLM), such as for example copper, silver, or a copper- or silver-based material, and the fine lines of conductive material may occupy approximately 5% of the area of its shape in a hatched, mesh, or other suitable pattern (see Trend paragraph 0016).  One of ordinary skill in the art would have been motivated to have modified Lee with the teachings of Trend to have incorporated the recited features since it appears that fine lines of conductive material  having less than 100% fill or conductive material having a 100% fill would perform equally well to form sensor electrodes.

Trend does not explicitly illustrate fine line conductive electrodes.  In the same field of endeavor, Na teaches mesh electrodes forming a sensor electrode including a plurality of first conductive fine lines and wherein the at least one first bridge comprises at least one conductive fine line extended from the plurality of first conductive fine lines (see Na figure 16, element 670, figure 28, element 670 and figure 15, element 515 metal lines, figure 1, 115 metal lines, 112 connection pattern, figure 2, element 125, connection pattern 122).  One of ordinary skill in the art would have been motivated to have incorporated mesh electrodes having a plurality of conductive fine lines and at least one bridge comprising at least one conductive fine line extended from the plurality of first conductive fine lines as illustrated in Na so as to form a conductive electrode having a mesh that occupies less than 100% fill using known techniques with predictable results.

Lee/Song/Trend/Na is silent regarding wherein the at least one first bridge consists of a single conductive fine line extended from the plurality of first conductive lines. In the same field of endeavor, Namkung teaches mesh patterned sensing electrodes having a single fine line as coupling portions between sensing portions (see Namkung figure 1, element 24 and paragraph 0036 where first coupling portions 24 are illustrated in FIG. 1 as single fine lines, the first coupling portions 24 are not limited to single fine lines. For instance, the first coupling portions 24 may be configured as two or more fine lines).  Na illustrate having two fine lines for connection (see Na figure 16, element 670, figure 28, element 670 and figure 15, element 515 metal lines, figure 1, 115 metal lines, 112 connection pattern, figure 2, element 125, connection pattern 122 ). Trend discloses the conductive material of an electrode may occupy substantially less than 100% of the area of its shape. As an example and not by way of limitation, an electrode may be made of fine lines of metal or other conductive material (FLM), such as for example copper, silver, or a copper- or silver-based material, and the fine lines of conductive material may occupy approximately 5% of the area of its shape in a hatched, mesh, or other suitable pattern (see Trend paragraph 0016)

One of ordinary skill in the art would have found it obvious to have any suitable electrode pattern including a single 100% fill electrode line or less than 100% fill mesh pattern, including a single fine line coupling portion as disclosed by Namkung, so as to facilitate connection of electrode portions using known techniques with predictable results.  Absent any criticality (i.e., unobvious and/or unexpected result(s)), the configuration is generally achievable through routine optimization/experimentation.  Further, since discovering the optimum or workable configuration, where the general conditions of a claim are disclosed in the prior art, involves only routine skill in the art, and in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the configuration set forth above would have been obvious to a person having ordinary skill in the art

Consider claim 2, Lee as modified by Song, Trend, Namkung and Na teaches all the limitations of claim 1 and further teaches each of the plurality of second electrode portions has a mesh shape including a plurality of second conductive fine lines (see Na figure 16, element 670, figure 28, element 670 and figure 15, element 515 metal lines, figure 1, 115 metal lines, 112 connection pattern, figure 2, element 125, connection pattern 122); and 

the at least one second bridge comprises at least one conductive fine line extended from the plurality of second conductive fine lines (see Na figure 16, element 670, figure 28, element 670 and figure 15, element 515 metal lines, figure 1, 115 metal lines, 112 connection pattern, figure 2, element 125, connection pattern 122).

Consider claim 4, Lee as modified by Song, Trend, Namkung and Na teaches all the limitations of claim 2 and further teaches wherein the number of the at least one conductive fine line of the at least one second bridge is one (see Na figure 16, element 670, figure 28, element 670 and figure 15, element 515 metal lines, figure 1, 115 metal lines, 112 connection pattern, figure 2, element 125, connection pattern 122, Namkung figure 1, element 24 and paragraph 0036 and Trend paragraph 0016 One of ordinary skill in the art would have found it obvious to have any suitable electrode pattern including a single 100% fill electrode line or less than 100% fill mesh pattern using known techniques with predictable results.  Absent any criticality (i.e., unobvious and/or unexpected result(s)), the configuration is generally achievable through routine optimization/experimentation.  Further, since discovering the optimum or workable configuration, where the general conditions of a claim are disclosed in the prior art, involves only routine skill in the art, and in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the configuration set forth above would have been obvious to a person having ordinary skill in the art).

Consider claim 5, Lee as modified by Song, Trend, Namkung and Na teaches all the limitations of claim 1 and further teaches wherein a portion of the at least one second bridge overlaps at least one of the first electrode portions with at least one insulating layer interposed therebetween (see Lee figure 9, element 906y, figure 10B, element 906y and paragraphs 0072-0074 specifically paragraph 0072 where electrode pads 106a are electrically isolated to the first electrode pads 102a and the second electrode pad 104a. and figure 6B, element 108 isolating part and paragraph 0065 where As illustrated in FIG. 6B, a plurality of isolating parts 108 are formed on the connecting part 104c and parts of the first electrode pads 102a and the second electrode pads 104a. Then, a connecting part 102c and a plurality of connecting part 106c are formed on the isolating part 108 to electrically connect adjacent first electrode pads 102 and four adjacent first electrode pads 102a.  For clearance of drawings of the present disclosure, the connecting part 102c, 104c, 106c and the isolating part 108 shown in aforementioned FIG. 6A to FIG. 6C are not repeatedly illustrated and labeled in other figures of the present disclosure.  Therefore at least a portion of the bridge which is formed on the isolating part is disposed on a different layer).

Consider claim 6, Lee as modified by Song, Trend, Namkung and Na teaches all the limitations of claim 2 and further teaches wherein: the touch sensor further comprises a third electrode separated from the first electrode and the second electrode (see Lee figure 9, element 104a); and

the third electrode comprises:  a plurality of third electrode portions arranged in a second direction crossing the first direction, separated from the first electrode portions, and disposed on the same layer as the first electrode portions (see Lee figure 6A, element 104a and paragraphs 0064-0066 where figures 6A-6C illustrate fabricating sequence of elements 102, 104, 106a illustrating that element 104a, 102a and 106a are formed on a same layer); and 

at least one third bridge extended from one of the third electrode portions to adjacent one of the third electrode portions (see Lee figure 6A, element 104c connecting part).

Consider claim 7, Lee as modified by Song, Trend, Namkung and Na teaches all the limitations of claim 6 and further teaches wherein a portion of the at least one second bridge overlaps at least one of the third electrode portions with at least one insulating layer interposed therebetween (see Lee figure 9, element 906y, figure 10B, element 906y and paragraphs 0072-0074 specifically paragraph 0072 where electrode pads 106a are electrically isolated to the first electrode pads 102a and the second electrode pad 104a. and figure 6B, element 108 isolating part and paragraph 0065 where As illustrated in FIG. 6B, a plurality of isolating parts 108 are formed on the connecting part 104c and parts of the first electrode pads 102a and the second electrode pads 104a. Then, a connecting part 102c and a plurality of connecting part 106c are formed on the isolating part 108 to electrically connect adjacent first electrode pads 102 and four adjacent first electrode pads 102a.  For clearance of drawings of the present disclosure, the connecting part 102c, 104c, 106c and the isolating part 108 shown in aforementioned FIG. 6A to FIG. 6C are not repeatedly illustrated and labeled in other figures of the present disclosure.  Therefore at least a portion of the bridge which is formed on the isolating part is disposed on a different layer).

Consider claim 9, Lee as modified by Song, Trend, Namkung and Na teaches all the limitations of claim 6 and further teaches wherein: the third electrode portions include second openings, respectively (see Lee figure 9, element 104b); and 

a plurality of fourth electrode portions separated from the third electrode portions are disposed in the second openings (see Lee figure 9, element 106a), respectively.

Consider claim 10, Lee as modified by Song, Trend, Namkung and Na teaches all the limitations of claim 9 and further teaches wherein: each of the plurality of third electrode portions has a mesh shape including a plurality of third conductive fine lines (see Trend paragraph 0016 and Na figure 16, element 670, figure 28, element 670 and figure 15, element 515 metal lines, figure 1, 115 metal lines, 112 connection pattern, figure 2, element 125, connection pattern 122); and 

the at least one third bridge comprises at least one conductive fine line extended from the plurality of third conductive fine lines (see Na figure 16, element 670, figure 28, element 670 and figure 15, element 515 metal lines, figure 1, 115 metal lines, 112 connection pattern, figure 2, element 125, connection pattern 122).

Consider claim 11, Lee as modified by Song, Trend, Namkung and Na teaches all the limitations of claim 10 and further teaches wherein a number of the at least one conductive fine line of the at least one third bridge is more than a number of the at least one conductive fine line of the at least one second bridge (see Na figure 16, element 670, figure 28, element 670 and figure 15, element 515 metal lines, figure 1, 115 metal lines, 112 connection pattern, figure 2, element 125, connection pattern 122 and Trend paragraph 0016 One of ordinary skill in the art would have found it obvious to have any suitable electrode pattern including a single 100% fill electrode line or less than 100% fill mesh pattern using known techniques with predictable results.  Absent any criticality (i.e., unobvious and/or unexpected result(s)), the configuration is generally achievable through routine optimization/experimentation.  Further, since discovering the optimum or workable configuration, where the general conditions of a claim are disclosed in the prior art, involves only routine skill in the art, and in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the configuration set forth above would have been obvious to a person having ordinary skill in the art).

Consider claim 12, Lee as modified by Song, Trend, Namkung and Na teaches all the limitations of claim 11 and further teaches wherein the number of the at least one conductive fine line of the at least one second bridge is one (see Na figure 16, element 670, figure 28, element 670 and figure 15, element 515 metal lines, figure 1, 115 metal lines, 112 connection pattern, figure 2, element 125, connection pattern 122 and Trend paragraph 0016 One of ordinary skill in the art would have found it obvious to have any suitable electrode pattern including a single 100% fill electrode line or less than 100% fill mesh pattern using known techniques with predictable results.  Absent any criticality (i.e., unobvious and/or unexpected result(s)), the configuration is generally achievable through routine optimization/experimentation.  Further, since discovering the optimum or workable configuration, where the general conditions of a claim are disclosed in the prior art, involves only routine skill in the art, and in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the configuration set forth above would have been obvious to a person having ordinary skill in the art).
Response to Arguments
Examiner respectfully withdraws the obviousness double patenting rejection in view of Applicant’s terminal disclaimer.
Applicant’s arguments with respect to claim(s) 14 have been considered but are no persuasive.  Specifically, Applicant’s remarks assert that paragraphs 0114, 0121 and figures 2 and 4 fully support the features recited in claim 14.  However, Claim 14 recites “The display device according to claim 6, further comprising: a pad portion, wherein the first electrode is electrically connected to a first pad in the pad portion, wherein the second electrode is electrically connected to a second pad in the pad portion, wherein the third electrode is electrically connected to a third pad in the pad portion, and  wherein the first pad, the second pad, and the third pad are different pads.”
11.	Applicant’s disclosure mentions “pad portion” with respect to figure 2 which does not include a third electrode (see original specification page 23).  On page 29 mentions a pad portion with respect to figure 4, which includes a third electrode (see paragraph 0130 where “FIG. 4 illustrates a touch sensor according to some exemplary embodiments. For  the sake of convenience, the base substrate 110 and the pad portion 150 illustrated in FIG. 2 are 20 not illustrated in FIG. 4, but the sensing unit 100 of FIG. 4 may be formed on the base substrate 110. In FIG. 4, the configuration elements similar to or the same as those in FIGS. 1 to 3 are denoted by the same reference numerals or symbols, and a detailed description thereof will be omitted.”).  However, it is not clear which portion of Applicant’s original specification supports the recited features of claim 14.
12.	Dependent claims 15-17 inherit the deficiencies of claim 14.
Neither paragraph 0114 nor 0121 mention third pad.  Neither figure 2 nor 4 illustrate the recited features.  The rejection is maintained.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han et al, U.S. Patent Publication No. 20170091508 (figure 6), Brown et al, U.S. Patent Publication No. 20130257785 (figures 7A-7C, 11A-11B)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625